Citation Nr: 1755247	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  16-46 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1. Entitlement to service connection for a right leg injury.

2. What initial rating is warranted for hypertension?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1951 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2014 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2017 rating decision, service connection was granted for bilateral hearing loss and tinnitus.  The Veteran was advised that such decision was a full grant of the benefits sought on appeal, and he did not enter a timely notice of disagreement or otherwise indicate that he wished to pursue either the ratings or effective dates assigned.  As such, these issues are not presently before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran has a right leg injury that is attributable to his military service.

2. The Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more; or systolic readings of predominantly 160 or more.  The Veteran's hypertension requires continuous medication for control.


CONCLUSION OF LAW

1. The criteria for service connection of a right leg injury are not met.  38 U.S.C. §§ 1110, 1111, 1113, 1131 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for compensable rating for hypertension are not met.  38 U.S.C. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7101.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with regard to the claim for right leg injury.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service Connection

The Veteran claims entitlement to service connection for a right leg injury.  Specifically, he contends that his right leg was injured after he was run over by a truck while on active duty.  The Board notes that the Veteran's service treatment records also reference a pre-service right ankle injury.  For the following reasons, the Board finds that service connection is not established. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

A Veteran is presumed sound on entry onto active duty except for disabilities noted on examination for entry.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.  This presumption may be rebutted by clear and unmistakable evidence that a condition existed prior to service and that such was not aggravated by service. 38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service. Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014).

If a condition is noted at entry, and is shown to have worsened during service, that increase in disability is presumed to be due to service unless clear and unmistakable evidence shows that it is instead due to the natural progression of the disease or disability.  38 U.S.C. §1153; 38 C.F.R. § 3.306.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In rebutting either the presumption of soundness or the presumption of aggravation, the government bears the burden of proof.

If a veteran is presumed sound at service entrance, a disease or injury that manifested in service is deemed incurred in service if the Secretary is unable to rebut the presumption.  Gilbert, 26 Vet. App. at 53.

As an initial matter, the Board notes that the Veteran is presumed sound at his entry to service.  The Veteran's June 1951 service entrance examination does not reflect a right leg injury at the time of entry into service.  See 38 U.S.C. § 1111; Horn, 25 Vet. App. 231.  In subsequent service treatment records, the Veteran does note that he injured his right ankle in a pre-service fall off a horse.  Additionally, the Veteran's November 1970 separation examination indicates that his right ankle was injured while riding a horse.  However, there is not clear and unmistakable evidence establishing the preexistence of a right leg injury at the time of entry.
The Veteran has a right leg injury, confirmed by a July 2016 VA examination, thus satisfying the first element for service connection.

Under the second service connection element, there must be evidence of a relevant disease or injury incurred in or aggravated by active service.  Holton, 557 F.3d at 1366.  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

As stated above, the Veteran contends that his right leg injury was incurred in service.  He also documented that his right leg was injured in 1958 after being run over a by a truck, noting on his separation examination in November 1970 that there were no broken bones resulting from the injury.  Although the Veteran referenced a right leg injury on medical forms throughout his military career, he consistently noted that there were no current complaints or ailments associated with a right leg injury.

The Veteran submitted a statement regarding an injury he incurred after being "run over" by a vehicle while in service as an Airborne Radio Operator in Japan.  He stated that a weapons carrier truck had "run over my right leg and it was killing [him]".  The Veteran submits that he could see the muffler as he crawled from underneath the vehicle.  In one statement, he specified that his femur was injured as a result of the injury.  After the event, the Veteran states that he was escorted to the hospital, and that the doctor was shocked he had no broken bones.  The Veteran explained that after returning to his home base, he was again examined by a doctor who confirmed that he had no broken bones, and he was ultimately put on bedrest for two weeks.
In October 2017, B.A., a former B-29 pilot submitted a statement indicating that he was in the same location the night the Veteran was run over by a truck in July 1958.  B.A. stated that he was told that the Veteran was run over by a truck while awaiting a departure flight from Okinawa to return home.  Additionally, he expressed that the Veteran specifically declined to be seen at the hospital, and requested to return home.  B.A. also remembers the Veteran being uncomfortable and in pain during his return flight home.
R.D., the Veteran's ex-wife of almost 30 years, submitted a statement in September 2017, stating that the Veteran was "struck and knocked down by a truck" while in service.  She stated that while she believes the Veteran received x-rays, no other treatment was sought.
The Veteran's son, S.N., also submitted a statement discussing the Veteran's claim.  S.N. stated that he has observed his step-mother (the Veteran's current wife) massaging and applying ice packs to the Veteran's right leg.  He indicated that he was too young to remember any events leading to a leg injury.
The Veteran's service treatment records reflect an examination of his right fibula in July 1958 after an accident, with negative results.
As noted above, the Veteran received a November 1970 separation physical, at which time he documented that he was run over by a military truck in 1958, and that his right leg was injured but had no broken bones.  He was also evaluated for back pain at the time of separation as the result of previously being hit by a vehicle.  The doctor noted the Veteran's historical account of having back pain that radiated into his right thigh as a result of a back injury.  No symptoms involving a right leg injury were observed by the examiner or noted by the Veteran at that time and no diagnosis was rendered.  Moreover, there were no abnormalities found regarding the Veteran's leg at separation, although other issues (back pain, anxiety) were recorded.  His PUHLES profile was also all marked as "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).
Service treatment records are absent any other complaint of a right leg injury.
The Veteran explained that he never complained about a right leg injury because he did not want to be discharged from the Air Force, and stated that he felt there was no treatment for a soft tissue injury.  The Veteran also stated that his wife ices and massages his leg daily due to the in-service injury.
The Veteran's service treatment records, however, reflect regular and numerous medical visits for various other ailments throughout his entire military career.  Additionally, while there is substantial documentation and notation throughout the Veteran's service treatment records of the pre-service right ankle fracture that the Veteran sustained, there were no complaints about the injury while in service.  
There is also no mention of an injury to the Veteran's femur in the service treatment records contemporaneous with service.  The Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d, 1331, 1336-37 (holding that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence).  However, the absence of evidence does not automatically constitute substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Buchanan, 451 F.3d at 1336-37.  In order to find that silence in the record contradicts lay testimony, the Board "must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012) ("the absence of evidence cannot be substantive negative evidence without 'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'").  That foundation may be laid by a finding that the fact at issue would ordinarily have been recorded, in which case the Board may legitimately infer from the absence of such a record that it did not occur.  See id.; Buczynski, 24 Vet. App. at 224 (noting that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (observing that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (internal citation omitted)).  

Thus, the Veteran was afforded a VA examination in August 2016.  The examiner diagnosed the Veteran with residuals of right upper leg injury, but opined that the injury is less likely than not incurred in or caused by service.  After review of relevant medical literature as well as the Veteran's medical records, the examiner noted that his right upper leg symptoms could not reasonably be connected to active duty service because of "other aging, occupational, [and] daily activity factors in the intervening years".  The examiner reasoned that there is no objective evidence of any continuity of the symptoms since service or otherwise providing a nexus between the Veteran's currently reported symptoms and service.  The Veteran explained, in part, that he did not pursue compensation for his right leg injury because he did not see a tax benefit until 2004, when the method for awarding "money for disability" was changed.  However, considering the entirety of the record, to include a negative separation examination and the over forty years post-service with no medical records of treatment for, or complaint of a right leg injury, the Board agrees that the weight of the evidence is against a continuity of the symptoms since service or otherwise providing a nexus between the Veteran's currently reported symptoms and service.

The Board also considered the August 2017 statement submitted by M.N., the Veteran's wife.  M.N. states that she has known the Veteran since 2008 and has been married to him since December 2014, and that he has had right leg pain ever since she has known him.  While the Board does not doubt the credibility of M.N.'s lay statement, the length of time between the Veteran's service and M.N.'s personal observation is significant.

Therefore, the only evidence linking a right leg injury and service are the appellant's own lay assertions.  While the claimant is competent to report right leg pain, the Board finds that the medical opinions from the VA examiner is of greater probative value than the appellant's lay opinion, especially considering the lack of continuity of treatment of a right leg injury both in-service and post service.  Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had symptoms related to a right leg injury in service or continuous symptoms since service.

Accordingly, the Board finds that the preponderance of the evidence is against finding a nexus between service and the Veteran's right leg injury.  As such, the Board concludes that service connection for a right leg injury is not warranted. 
 
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, that reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Where an appeal is based on an initial rating for a disability, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).  When adjudicating a claim for an increased initial rating, the relevant time period is from the date of service connection.  Moore v. Nicholson, 21 Vet. App. 211 (2007).  

The Veteran asserts that his hypertension is more severe than represented by the noncompensable rating currently assigned.  

The Veteran's hypertension is rated under Diagnostic Code 7101 for hypertensive vascular disease.  Under diagnostic code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran's November 1970 consultation for hypertension documents that elevated blood pressure was first noted in January 1970 at 152/104.  He was referred to internal medicine where his blood pressure was recorded between 145-150/80-88.  Follow-up and no medication was recommended.

Further review of the Veteran's service treatment records reveal blood pressure readings of 130/94, 130/100, 132/80, 134/84, 134/94, and 136/98 on November 24, 1970.  On November 25, 1970, the Veteran's blood pressure readings were recorded at 139/98, 124/92, 134/86, 126, 88, 134/96 and 122/90.  His blood pressure was recorded as 130/86, 126/84, 132/92, 124/90, 130/90 and 124/90 on November 26, 1970.  

The Veteran was afforded a VA examination in August 2016, which noted July 2016 blood pressure readings of 124/74, 124/72, and 129/75, with an average of 125/73.  The Veteran's treatment plan included taking continuous medication for hypertension. 

At a subsequent July 2017 VA examination, the examiner recorded blood pressure readings of 169/96, 159/88, 153/85 with an average blood pressure reading of 160/89, and confirmed that the Veteran's treatment plan includes taking continuous medication for hypertension.

The Board acknowledges that the Veteran has received continuous medication for the management of hypertension during the period on appeal.  However, the record does not show evidence of a diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, as required for a 10 percent rating.  The Board acknowledges two instances when the Veteran's diastolic blood pressure was 100 or more in November 1970, however, his service treatment records do not indicate that the Veteran's diastolic pressure was predominantly 100 or more or that his systolic pressure was predominantly 160 or more.  Additionally, a review of the Veteran's VA post-service medical records reveal no indication that his diastolic pressure was predominantly 100 or more.  While, as noted above, his pressure blood pressure averaged 160/89 during the July 2017 VA examination, after a full review of his medical records the Board finds that his systolic pressure is not predominantly 160. 

Indeed, the Veteran reported in a July 2017 medical examination with Dr. J.P. that his systolic readings "always stays below" 140, and his diastolic readings are "never over 85".  While the Veteran's blood pressure readings taken during examinations were at time more elevated than his reported home readings, at no time did they predominantly reflect levels for which a compensable rating could be awarded.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher initial rating or any higher staged rating for hypertension.  Therefore, the claim for increase must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 



ORDER

The claim of entitlement to service connection for a right leg injury is denied.

Entitlement to a compensable rating for hypertension is denied.  



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


